IN THE SUPREME COURT OF THE STATE OF DELAWARE

DOUGLAS M. CHERTOK and              §
VAST VENTURES LLC, a Florida        §
Limited Liability Company,          §             No. 363, 2021
                                    §
      Plaintiffs Below,             §
      Appellants,                   §             Court Below: Court of Chancery
                                    §             of the State of Delaware
      v.                            §
                                    §
ZILLOW, INC., a Washington          §             C.A. No. 2019-0849
corporation (successor to NMD       §
INTERACTIVE, INC., a Delaware       §
corporation, aka STREETEASY, INC.), §
                                    §
      Defendants Below,             §
      Appellee.                     §

                                 Submitted: May 11, 2022
                                  Decided: June 1, 2022

Before VALIHURA, VAUGHN and MONTGOMERY-REEVES, Justices.

                                         ORDER

        This 1st day of June 2022, having considered this matter on the briefs of parties and

the record below, and having concluded that the same should be affirmed on the basis of

and for the reasons assigned by the Court of Chancery it its Opinion dated October 18,

2021.

        NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

be and the same hereby is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                           Justice